                                                                              EXHIBIT
            Case 3:19-cv-02392-AJB-MDD Document 1-2 Filed 12/12/19 PageID.13 Page 1 of 45
                                                                        ~ F   ,                                                                     SUM-'
                                          S U M M ON S                                  A                                     FOR COURT USE ONLY
                                                                                                                          (SOLO PARA USO DE LA CORTE)
                                 (C/ TAC/ON J(1®IC/AL)

NOTICE TO DEFENDANT:
(,                  EM           ~
                                                                                                                         ELECTRtkFfIGALLy FILED
                                                                                                                          3upericr Gcaurt r~f. Califarf ia,
            '                                                                                                                Courrty of San Diego
Charter Communications, Inc.              'p               ;;:
                                                                                                                          1"1;~7120'L9 at 12~28:C70 PR~i
YOU ARE BEING SUED BY PLAINTIFF:                                                                                          Clerk crf the superior dbutt .
                                                                                                                        BY Rrgina Ohanez,0eputy t~lerk
(LO ESTA DEMANDANDO EL DE1!lIANDANT,E):

Stacy Desmond
NOTICE! You have been sued. The court may d,ecide against you without your being heard unless you respond within 30 days. Read the informatioi
be!ow.
   You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
served on the plaintiff. A letter or phone call will riot protect you. Your written response must be in proper legal form if you want the court to' hear your
case. There may be a court form that you can u5e for your response. You can find these court forms and more information at the California Courts
Online, Self-Help Center (www.courtinfo.ca.gov/selflaelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask the
court c!erk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property may
be taken without further warning from the court.
   There are other lega! requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an,attorney
referral service. If you cannot afford an attorney, you may be eligib!e for free legal services from a nonprofit legal services program. You can locate
these nonprofit groups at the California Legal Services Web site (www.lawhe/pcalifornia.org), the California Courts On!ine Self-Help Center .
(www.courtinfo.ca.gov/se/fhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory !ien for waived fees and
costs on any settlement or arbitration award of $10,000 or more in a civi! case. The court's lien must be paid before the court will dismiss the' case.
iAVISO! Lo han demandado. Si no responde dentro de 30 dias, la corte puede decidir en su contra sin escuchar su versidn. Lea /a informacion a
continuacion.
   Tiene 30 D/AS DE CALEIVDARIO despues de que le entreguen esta citacidn y papeles legales para presentar una respuesta por escrito en esta
corte y hacer que se entregue una copia al demandante. Una carta o una /lamada telefdnica no /o protegen. Su respuesta por escrito tiene que estar
en formato legal'correcto si desea que procesen su caso en /a corte. Es posible que haya un formulario que usted pueda usar para su respuesta.
Puede encontrar estos formularios de la corte y mas informacinn en e/ Centro de Ayuda de las Cortes de California (www.sucorte.ca.gov), en la
biblioteca de /eyes de su condado o en la corte que le quede mas cerca. Sf no puede pagar /a cuota de presentacidn, pida a/ secretario de /a corte que
 /e de un formulario de exenci6n de pago de cuotas. Si no presenta su respuesta a tiempo, puede perder el caso por incumplimiento y/a corte /e podra
quitar su sueldo, dinero y bienes sin mas advertencia.
  Hay otros requisitos /ega/es. Es recomendab/e que llame a un abogado inmediatamente. Si no conoce a un abogado, puede Ilamar a un servicio de
remisidn a abogados. Si no puede pagar a un abogado, es posible que cumpla con los requisitos para obtener servicios legales gratuitos de un
programa de servicios legales sin fines de /ucro. Puede encontrar estos grupos sin fines de lucro en el sitio web de California Lega/ Services,
(www.lawhelpcalifornia.org), en e/ Centro de Ayuda de /as Cortes de California, (www.sucorte.ca.gov) o poniendose en contacto con la corte o el
co/egio de abogados /oca/es. AV/S0: Por ley, la corte tiene derecho a reclamar las cubtas y los costos exentos por imponer un gravamen sobre
cua/quier recuperaci6n de $10, 000 d mas de valor recibida mediante un acuerdo o una concesidn de arbitraje en un caso de derecho civil. Tiene que
pagar e/ gravamen de /a corte antes de que la corte pueda desechar el caso.
The name and address of the court is:                                                                   CASE NUMBER: (Numero del Caso):
(EI nombre y direccidn de la corte es):                                                                 37-2019-00054306-CU-WT-CTL
330 W. Broadway Street, San Diego, CA 92101

The name, address, and tele.phone number of plaintiffs attorney, or plaintiff without an attorney, is: (EI nombre, la direccion y el n(imero
de telefono del abogado del demandante, o del demandante que no tiene abogado, es):
Kevin Mirch, Mirch Law Firm, LLP,
DATE:          11 108t201 g            1180 Rosecrans Street Ste 104-552,    Llerk, by          ~~aj~-'                                               Deputy
(Fecha)                            San Diego, CA 92106                       (Secretario)           R. Chanez                                       (Adjunto)
(For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
(Para prueba de entrega de esta citation use e/ formulario Proof of Service of Summons, (POS-010).)
                                     NOTICE TO THE PERSON SERVED: You are served
                                     1. 0 as an individual defendant.
                                     2.        0 as the person sued under the fictitious name of (specify):

                                     3. L-
                                         %Z~-on behalf of (specify):                               ~(;% j/n m v Vi C~~~t f~~') ~j hqcd

                                               under:        CCP 416.10 (corporation)                      0 CCP 416.60 (minor)                      ~
                                                        ~' CCP 416.20 (defunct corporation)                0 CCP 416.70 (conservatee)
                                                             CCP 416.40 (association or partnership) 0 CCP 416.90 (authorized person)
                                                          other (specify):                  %
                                     4.          ^ by personal delivery on (date) ~~       ~/        i                                                  Paae I of 1
Form Adopted for Mandatory Use                                                                                                Code of Civil Procedure §§ 412.20, 465
Judicial Council of Califomia
                                                                      SUMMOIdS                                                                    www.courts.ca.gov
SUM-100 [Rev. July 1, 2009]

iFar your protectiori and pRvacy, piease press-t he_ 6ar
T_ is _Fot"rrt
:_t~           . . aff:er:you have printed the form.
       _ _ . b~ftkan                                               PrEnt,.thls.f~rm      :Save this form                                ~lear thfls to~~ .
     Case 3:19-cv-02392-AJB-MDD Document 1-2 Filed 12/12/19 PageID.14 Page 2 of 45
                                              •-
                                                                    ELECTRONICALLY FILED
                                                                     Superior Court of California,
                                                                        County of San Diego
 1   Kevin J. Mirch, Bar No. 106973
                                                                     1OM 112019 at •5 :26 :27 PM
     Marie C. Mirch, Bar No. 200833
 2   MIR.CH LAW FIRM LLP                                             Cieri( of the Superior Court
                                                                   By Maria Acevedo, Deputy Cieri(
     750 B. St., Suite 2500
 3   San Diego, CA 92101
     (619)501-6220 tel.
 4   (619)501-6980 fax
 5   Attorneys for Plaintiff

 6

 7                        SUPERIOR COURT OF THE STATE OF CALIFORNIA

 8                               IN AND FOR THE COUNTY OF SAN DIEGO

 9

10   STACY DESMOND,                            )       CASE NO: 37-2019-00054306-C U-\flJT-CTL
                                               )
11                  Plaintiff.                 )       COMPLAINT FOR DAMAGES
            V.                                 )       And DEMAND FOR JURY TRIAL
12                                             )
     CHARTER COMMUNICATIONS, INC,              )       1. Breach of Implied Contract
13   DOES 1-10                                 )       2. Claim for Wages
                                               )       3. Wrongful Termination
14          Defendants.                        )       4. Retaliation
                                               )       5. Failure to Prevent
15                                             )          Discrimination and Retaliation
                                               )       6. Age Discrimination
16                                             )       7. Gender Discrimination
                                               )       8. Intentional Infliction of
17                                             )          Emotional Distress
                                               )       9. Negligent Infliction of
18                                             )          Emotional Distress
                                               )       10. Defamation
19                                             )       11. Harassment in Violation
                                               )           ofFEHA
20                                             )       12. Violation of CFRA
                                               )           andFEHA
21                                             )       13. Violation ofB & P §17200
                                               )            et. seq.
22                                             )       14. Violation of Unruh Civil
                                               )             Rights Act
23                                             )       15. Violation of Americans with
                                               )             Disabilities Act
24
25
26
27
28   Complaint                                     1                          Case No.
     Case 3:19-cv-02392-AJB-MDD Document 1-2 Filed 12/12/19 PageID.15 Page 3 of 45



 1               Plaintiff, by and through her attorney of record Mirch Law Firm LLP, alleges as

 2    follows:
                                                                                                 !-
 3                                             i Preliminary Provisions:

 4
             1.        Plaintiff, Stacy Desmond, at all times relevant'hereto Pl~intiff was oveflthe age of 40
 5
                       and a been a resident of the County of San Diego, State of C~lifornia. Plaintiff is
 6
                       female.
 7                                     !

             2.        Defendant, Charter Communications, Inc. (herein after referred to as "Charter"
 8
                       and/or "Spectrum"); was at all times relevant hereto, a Corporation, validly existing
 9
                       and doing business in the State of California, City of San Diego in San Diego •
10
                       County.
11                                         '                                                          !          }

             3.        Plaintiff is ignprant of the true names and identities of Does 1-10, but none the.less,
12
                       sues the same, as if more fully set forth herein. At such time as the true names and
13
                       identities are known, Plaintiff will seek leave to amend this complaint.
14
             4.        Whenever the term Defendant is used without specific exclusion of any other
15
                       Defendant, then all the Defendants are included in that term. This applies even if the
16
                       term "Defendant" is µsed in the singular or the plural. Whenever the terms "Charter"
17
                       and/or "Spectrum" is used it refers to all the Defendants, unless otherwise stated.
18
                                                 Factual Allegations
19

20           5.        Plaintiff started her work with Time Warner during November of 2010.

21           6.        Plaintiff started as a DSR (Door to Door Salesman).

22           7.        While working for Time Warner, Plaintiff was promoted to the Concierge team in

23                     2014.

24           8.        The concierge group managed sales in large apartment, condominium and other

25                     senior living communities in San Diego, California.

26           9.        Charter Communications acquired Time Warner Cable in a merger transaction during
27

28    Complaint                                            2                          Case No.
     Case 3:19-cv-02392-AJB-MDD Document 1-2 Filed 12/12/19 PageID.16 Page 4 of 45



 1                2016.

 2          10.   Charter Communications operates its website at www.spectrum.com. According
 3                to Charter's website, it is America's fastest growing TV, internet, and, voice
 4                company. Spectrum's cable tv services are regulated by state-approved local
 5                franchising authorities, including, but not limited to,      city, county or other
 6                governmental organizations.
 7          11.   Shortly after the Charter/Time W amer merger, Spectrum demoted Plaintiff from a
 8                higher paying concierge job to a DSR position (Door to Door Salesman). At that
 9                time there were no women "concierge" associates at Spectrum.
10                Door to Door sales is the lowest sales job at Spectrum.
            12.
11
            13.   At the time of Plaintiff's demotion from "concierge" to DSR ("Door to Door" sales)
12
                  Spectrum knew that Plaintiffwould be unable to performing DSR duties because that
13
                  job required a large amount of walking with heavy sales materials. Plaintiff.
14
            14.   Spectrum knew that Plaintiff suffered from back and neck injuries that would be
15
                  would be exasperated by DSR door to door sales.
16
            15.   Spectrum uses a "Six Sigma" management style.
17
            16.   Plaintiff was replaced as a concierge by 3 younger men that were paid more than her
18
                  male counterparts.
19
            17.   On or about October 13, 2017, Plaintiff took the following adverse actions against
20
                  Plaintiff:
21
            18.   Plaintiff was harassed because of her sex/gender, disability and suffered retaliation
22
                  for disclosing operating problems at Spectrum.
23

24          19.   Plaintiff was paid less than her younger male counterparts; asked impermissible

25                non-job-related questions; denied a work environment free of discrimination and/or

26                retaliation; denied employee benefits given to her younger male counterparts; denied

27                promotions and/or privilege that were given to her younger male counterparts;

28   Complaint                                     3                           Case No.
     Case 3:19-cv-02392-AJB-MDD Document 1-2 Filed 12/12/19 PageID.17 Page 5 of 45



 1                 denied reasonable accommodation for her work related back and neck disability;

 2                 denied work opportunities or assignments similar to those afforded her younger male

 3                 counterparts; suffered long term aggressive retaliation after making disclosures about
                                       '
 4                 illegal conduct occurring;at Spectrum (e.g., false advertising, discrimination, the±):

 5                 from customers' "auto-pay" accounts; and wrongful termination.

 6                                         "RlGHT TO SUE" LETTER
 7           20.   After exhausting all of h~r administrative remedies, Plaintiff filed a complaint with
 8                 DFEH on October 13, 2018 (DFEH No. 201810-03882413). Plaintiff received her
 9                 right to sue letter on October 13, 2018. See Exhibit A attached hereto.
10
             21.   Plaintiff's back and neck injuries became worse after Plaintiff was demoted to the
11
                   DSR (door to door sales).
12
             22.   Plaintiff's doctorrestrictedPlaintiff's DSR work in a physician's writt~n order (note)
13
                   that Plaintiff provided to her supervisors and/or managers at Spectrum.
14
             23.   At all times related hereto, an accommodation that existed and was available was for
15
                   "concierge" position at Spectrum.
16
             DESTRUCTION OF EVIDENCE.
17
             24.   After Plaintiff's termination, Spectrum confiscated her computers, phones, electrical
18
                   devices and data base information.
19
             25.   Upon information and belief, Spectrum has destroyed Plaintiffs data base
20
                   information including, but not limited to, her Emails.
21

22           "BATE & SWITCH" SCHEME.

23           26.   While acting as a DSR Plaintiff complained about a "Customer Bate and Switch

24                 scheme".

25           27.   The "Bate and Switch" occurred when Spectrum advertised full cable coverage for

26                 $89.00 dollars per month, but only provided basic cable.

27

28    Complaint                                      4                           Case No.
     Case 3:19-cv-02392-AJB-MDD Document 1-2 Filed 12/12/19 PageID.18 Page 6 of 45



 1          28.    After Plaintiff complained about the "Bate and Switch", her supervisors and

 2                 managers ignored her concerns, offering free installation along with the basic cable

 3                 service for $89.00 per month.        Payments were made to Spectrum out of its

 4                 customers' "Auto-Pay'' bank accounts.

 5          OVERCHARGING CABLE CUSTOMERS WHO PAID OUT OF "AUTO-PAY"
 6          ACCOUNTS:
 7          29.    Spectrum encouraged it customers to pay for cable services out of their "auto-pay''
 8                 accounts.
 9                 On a regular basis, Spectrum overcharged its customers for entertainment that
            30.
10                 customers had not requested and/or received.
11
            31.    Spectrum intentionally charged its customers for pornography that was not requested
12
                   nor received by its customers.
13
            32.    Spectrum's experience was that pornography and other embarrassing charges were
14
                   not normally contested because of the embarrassing nature of the same.
15
            33.    Plaintiff complained directly to Spectrum upper management about the Customer
16
                   "Bate and Switch" and overcharging through "auto-pay'' accounts.
17
            Retaliation:
18
            34.    After complaining about the Customer "Bate and Switch" and overcharging, Plaintiff
19
                   suffered relentless retaliation as part of Spectrum's scheme to force her to resign.
20
            35.    The relentless misconduct included, but was not limited to, gender-based, disability
21
                   and whistle-blower discrimination.
22

23          36.    That discrimination included, but was not limited to belittling'· Plaintiff by openly

24                 calling her an "incompetent woman", a "woman working in a man's job", "fat",

25                 ''ugly'', "stupid" and Plaintiff had to endure graphic sexual jokes.

26          37.    During November of 2016, Plaintiff went out on medical leave for back and neck

27                 injuries related to her DSR (Door to Door) job.· The DSR Job required Spectrum

28   Complaint                                      5                            Case No.
     Case 3:19-cv-02392-AJB-MDD Document 1-2 Filed 12/12/19 PageID.19 Page 7 of 45



 1                 associates to walk long distances irhile carrying heavy sales materials, computers and

 2                 telephones.

 3           38.   While Plaintiffwas out on medical leave, Spectrum decided to terminate her because
 4                 she suffered from debilitating neck and back pain that compromise her sales and
 5                 eventually resulted in her wrongful termination.
 6           39.   At all times relevant thereto, Spectrum knew          that Plaintiff had excelled as a
 7                 "concierge" which did not involve walking "door to door" and carrying a heavy
 8                 computer, phone and sales materials.
 9
             40.   Plaintiff was denied a "concierge" accommodation even though she had successfully
10
                   established and managed cable sales in over 19 apartment, condominium and/or
11
                   senior living facilities in San Diego County.
12
             41.   As part of Spectrum's plan to force Plaintiff to resign, Plaintiff's DSR geographic
13
                   sales areas were flooded with other DSR's, installers and Call Center associates were
14
                   encouraged to "poach" Plaintiff's sales.
15
             42.   Plaintiff was required to sign up over 20 new cable sales per month in her DSR
16
                   position without adjustment and/or any accommodation for her neck and back
17
                   disabilities.
18
             43.   Spectrum failed to accommodate Plaintiff's neck and back disability with lower
19
                   monthly sales quota's after learning that Plaintiff's physician order to only work 5
20
                   days per week.
21
             44.   In order to justify her wrongful termination, Spectrum also encouraged Call Center
22
                   and cable installer associates to "poach" Plaintiff's cable customers.
23
             45.   Spectrum encouraged associate "poaching" of Plaintiff's customers and cable
24
                   contract related thereto, as part of a scheme to justify Plaintiff's wrongful termination
25
                   based on her inability to "perform" (i.e., meet minimum sales goals of 20 new
26
                   contracts and installations each month.
27

28    Complaint                                       6                            Case No.
     Case 3:19-cv-02392-AJB-MDD Document 1-2 Filed 12/12/19 PageID.20 Page 8 of 45




 1          46.   During September of 2017, Plaintiff complained about Spectrum's legally improper

 2                sales policies and procedures that deprived her of commissions, favorable job

 3                performance, equal pay, and resulted in Plaintiff's wrongful termination.

 4          47.   Plaintiff was wrongfully terminated during November 2017.
 5          48.   After Plaintiff's termination, Spectrum destroyed Plaintiff's emails and confiscated
 6                her computer and phone equipment.
 7
            49.   At all times relevant hereto, Plaintiff successfully performed all her duties while
 8                maintaining a close relationship with her customers and concierge related property
 9
                  managers.
10
            RETALIATION: LESS LEGITIMATE LEADS & POACHING PLAINTIFF'S
11
            CABLE CUSTOMERS.
12
            50.   After complaining about her "poached" sales, Spectrum reduced the number of
13
                  legitimate leads provided to Plaintiff in favor of Plaintiff's younger male DSR' s,
14
                  installers and call center personnel.
15
            51.   Plaintiff was further restricted by not being allowed to sell in over 5 00 neighborhoods
16
                  in San Diego County.
17
            52.   Plaintiff complained directly to Jose and Chris her supervisor and manager
18
                  respectively.
19
            53.   After Plaintiff refused to resign, her commission structure was substantially reduced
20

21

22          54.   Plaintiff was not paid her "Quick sales commissions". Instead, the "Quick Sales

                  Commissions" were paid directly to Spectrum's younger male supervisors and
23
                  managers.
24

25          FAILURE TO PAY $20.00 PER DAY FOR POLICE CARD.

26          55.   Spectrum ignored federal, state and municipal statutes, rules and regulations that

27                required "all persons working as interviewers, solicitors, peddlers or vendors of

28   Complaint                                      7                            Case No.
     Case 3:19-cv-02392-AJB-MDD Document 1-2 Filed 12/12/19 PageID.21 Page 9 of 45



 1                 merchandise, services, magazines, etc., to obtain a Police Registration Card. When

 2                 operating, the card MUST be displayed on the front of their person, and DSR's had

 3                 to show the police card to any peace officer upon demand. (San Diego Municipal

 4                 Code 33.1402).

 5           56.   A solicitor's permit and payment was equal to $20 dollii.rs per day per person.
 6           57.   Spectrum refused to pay $20.00 per day per person permit fees because of financial
 7                 constraints.
 8
              FAILURE TO PAY ACTUAL COSTS RELATED TO PLAINTIFF'S USE OF HER
 9
             CAR FOR THE DSR JOB.
10
             58.   Spectrum required Plaintiff to use her own car to travel to neighborhoods where she
11
                   was doing "Door to Door" sales.
12
             59.   Spectrum failed, refused and/or neglected to reimburse Plaintiff for her actual
13
                   expenses incurred as a result of using her car for work.
14
             60.   Spectrum violated California Labor Code 2802, which mandates reimbursement for
15
                   employees use of her own car in doing DSR work.
16
             DETAINED BY POLICE FOR NOT HAVING A DSR PERMIT.
17
             61.   During a DSR session in Del Mar, Plaintiff was detained by Police who told her she
18
                   could not knock on doors without an appropriate permit.
19

20           62.   When Plaintiff discussed her police detention for failing to have the correct permits,

21                 she was told by Spectrum supervisors and managers that the police were wrong and

22                 she did not need a permit. This statement was false.

23           63.   Spectrum maintained "inflexible leave and attendance policies" that interfered with

24                 Plaintiff being able to recover from her back and neck injuries and/or to

25                 accommodate her a less physically demanding job ( e.g., "concierge").

26           64.   After exhausting Plaintiffs administrative remedies, Spectrum failed to engage in

27                 reasonable accommodation discussions with Plaintiff in accordance with state and

28    Complaint                                      8                           Case No.
     Case 3:19-cv-02392-AJB-MDD Document 1-2 Filed 12/12/19 PageID.22 Page 10 of 45



 1                 federal statutes, rules and regulations.

 2           65.   Spectrum did not seek a reasonable accommodation with Plaintiff over her neck and
 3                 back disability.
 4           66.   Spectrum's failure to accommodate Plaintiff's neck and back disability violated the
 5                 Americans with Disabilities Act (ADA), California' Unruh Civil Rights Act, as well
 6                 as a number of other Federal, State, and Municipal statutes, ordinances, rules, and
 7                 regulations.
 8
             SPECTRUM'sDUTY TO AUDIT ITS COMPANY POLICIES FOR COMPLIANCE.
 9
             67.   Spectrum was required to audit its own "Company" policies and procedures related
10
                   to disability accommodations to assure compliance with the ADA and other Federal,
11
                   State and Municipal statutes, ordinances, rules and regulations.
12
             68.   Spectrum failed to competently audit its compliance with Federal, State and
13
                   Municipal statutes, ordinances, rules and regulations. These audits were necessary
14
                   to assure compliance with ADA (Americans with Disabilities Act) and other
15
                   regulatory mandates.
16
            69.    Spectrum failed to make exceptions to its inflexible policies regarding reasonable
17
                   accommodations for Plaintiff and its other disabled associates.
18
            70.    Spectrum maintained inflexible leave and attendance policies that did not allow leave
19
                   as a reasonable accommodation for employees with disabilities.
20
            71.    Plaintiff utilized her right to FMLA leave. Upon the exhaustion of Plaintiff's FMLA
21
                   leave, Spectrum failed to engage in the interactive process to determine if reasonable
22
                   accommodations could be provided, and simply notified Plaintiff that if she could
23
                   not return to full duty, she would be discharged.
24
            72.    At all times relevant hereto, Spectrum had "concierge" accommodations available,
25

26                 but failed, refused and/or neglected to notify Plaintiff about the same.

27

28   Complaint                                       9                           CaseNo. ·
     Case 3:19-cv-02392-AJB-MDD Document 1-2 Filed 12/12/19 PageID.23 Page 11 of 45



 1                                            FIRST CAUSE OF ACTION
 2                                    BREACH OF IMPLIED CONTRACT.
 3                                              (Charter/Spectrum)
 4
              73.   Plaintiff incorporates by reference all the allegations of :this complaint as if more
 5
                    fully set forth herein.
 6
              74.   Spectrum and the· Plaintiff entered into an implied contract for employment (i.e.,
 7
                    Contract). Implicit in the contract of employment is Spectrum's oblig~tion to follow
 8
                    all state, federal, and/or industry rules (including its own compliance with the same
 9
                    rules & regulations) regarding workplace safety and employment practices.
10
              75.   As alleged above, Spectrum failed to follow its own procedures and policies,
11
                    including, but not limited to, standard operating procedures, safety procedures, and
12
                    policies against discrimination, intentional retaliation and whistle blower
13
              76.   Plaintiff was required to work in a hostile environment. Plain~iff was required to
14
                    work in unsafe conditions without required permits and minimal daily "door to door"
15
                    sales permit charges.
16
              77.   Spectrum has established policies and procedures which prevented the wrongful
17
                    termination of any employee based and fabricated and/or false facts.
18
              78.   Spectrum had established policies and procedures which outlined disciplinary action
19
                    or write ups and enforcement policies and procedures related thereto.
20

21            79.   Spectrum violated its implied contract when it fabricated write-up's in order to

                    justify Plaintiffs wrongful termination.
22
23            80.   The implied contracts were evidenced by the transfer of adequate legal consideration

24                  between the respective parties and amended by oral promises, written updates and

25                  conduct that implied additional or different terms and conditions required before the

26                  wrongful termination of Plaintiff.

27            81.   Spectrum breached the terms and conditions of its implied contract, by failing to

28     Complaint                                     10                          Gase No.
     Case 3:19-cv-02392-AJB-MDD Document 1-2 Filed 12/12/19 PageID.24 Page 12 of 45



 1                 follow its own standard operating procedures, safety standards and policies against

 2                 retaliation, whistle blower retaliation and discrimination. Spectrum further breach

 3                 the terms of its implied contract by falsely "documenting" Plaintiff's employee file

 4                 to justify her wrongful termination. Plaintiff was not terminated       because of the

 5                 facts alleged in her file, but instead for complaining about unsafe     con di ti on s ;

 6                 discrimination against protected class employees       ("age" and "gender"); and,

 7                 Spectrum's fraudulent "bate and switch" and customer "overcharging".

 8          82.    Plaintiff has satisfied all the terms and conditions of her written, oral and implied
 9                 contracts with Spectrum.
10          83.    Spectrum's breaches are material.
11
            84.    Plaintiff has requested that Spectrum's breaches be cured on several occasions.
12
            85.    Spectrum has failed, refused and/or recklessly neglected to cure the alleged breaches.
13
            86.    As a direct and proximate cause of the breach of the implied contract by Spectrum,
14
                   Plaintiff has been, and will be in the future, prevented from maximum her earnings.
15
            87.    The exact amount of the lost profits and loss of future earnings is thus far
16
                   undetermined, and accordingly, will be proven at the time of trial.
17
            88.    Plaintiff has mitigated her damages by seeking employment throughout the cable
18
                   industry. Plaintiff has been unable to obtain work in the cable industry because of
19
                   rumors perpetuated by Spectrum both before and after her wrongful termination.
20
            89.    Plaintiff has retained an attorney in order to prosecute this action,         and, as a
21
                   proximate cause, Plaintiff has been damaged and is entitled to reasonable attorney
22
                   fees and costs related thereto.
23
            90.    As a proximate cause of Spectrum's breach ofits implied contract with Plaintiff, she
24
                   has been damaged substantially in excess of$100,000.00, the exact amount of which
25
                   will be determined at the time of trial.
26
27          WHEREFORE, Plaintiff prays for relief as set forth below:

28   Complaint                                       11                         Case No.
     Case 3:19-cv-02392-AJB-MDD Document 1-2 Filed 12/12/19 PageID.25 Page 13 of 45



 1                                        SECOND CAUSE OF ACTION
 2                              Claim for Wages under California Labor Code
 3                                    (Against Charter/Spectrum)
 4                                               '
                                                                    .
                                                                    '
              91.   Plaintiff incorporites by referen~e all the previous paragraphs as if more fully set
 5
                    forth herein.
 6
              92.   Plaintiff was a ndne~empt hourly employee at Spectrum.
 7
              93.   Plaintiff was required to work 6 days a week despite her physician orders to the
 8
                    contrary.
 9

10            94.   At all times relevant hereto, Spectrum required Plaintiff to answer text messages and

11                  phone calls "off the clock". Plaintiff complained about being required to work off

12                  the clock and not receiving her full base pay and commissions.

13            95.   As part of its scheme to force Plaintiff to resign, Spectrum refuse~ to pay Plaintiff

14                  for the actual time she was available and the correct amount of commissions she .

15                  earned.

16            96.   Upon information and belief, the additional time spent answering text messages and

17                  phone calls pushed the Plaintiff over 40 hours per week on a weekly basis. Plaintiff

18                  was not compensated under California's wage and hour laws, including overtime

19                  laws for this time.

20            97.   Under California's overtime pay laws, an employee is entitled to be paid overtime pay

21                  at a rate of time and one half for: (1) each hour worked over eight in a single

22                  workday; (2) each hour worked over forty in a single workweek, and (3) the first

23                  eight hours worked on the seventh day of work in any workweek.

24            98.   California's overtime pay laws also require employers to pay employees who work
25                  in California double time for: ( 1) each hour worked over twelve in a single day and
26                  (2) each hour worked over eight on the seventh consecutive day of work in any given
27
28     Complaint                                     12                          Case No.
     Case 3:19-cv-02392-AJB-MDD Document 1-2 Filed 12/12/19 PageID.26 Page 14 of 45



 1                workweek. Employers who fail to adhere to California's overtime pay laws can be

 2                assessed a number of penalties that will far exceed the actual amount owed to any

 3                terminated employee seeking back overtime pay wages owed.

 4          62.   Pursuant to California Labor Code§ 1194, "Notwithstanding any agreement to work
 5                for a lesser wage, any employee receiving less than the legal minimum wage or the
 6                legal overtime compensation applicable to the employee is entitled to recover in a
 7                civil action the unpaid balance of the full amount of this minimum wage or overtime
 8                compensation, including interest thereon, reasonable attorney's fees, and costs of
 9                suit." See Lab. Code, § 1194
10          63.   Plaintiff never agreed to work for a lesser wage.
11
            64.   Defendant knew or should have known that Plaintiff was answering phone calls and
12
                  text messages because the phone calls and messages were with managers and
13
                  Plaintiffs supervisors. Defendant has refused to pay Plaintiff all the amounts due
14
                  under California law. Spectrum did not pay overtime.
15
            65.   Plaintiff also complained to Spectrum management that she was required to answer
16
                  phone calls and text messages when she was off the clock and she did not get paid
17
                  for this time. Plaintiff complained that she should receive two hours pay for each
18
                  email or text that she is required to answer off the clock. Spectrum managers
19
                  originally told Plaintiff that she was only supposed to be paid 20 minutes, but later
20
                  confirmed that Plaintiff should be paid 2 hours for each incident.
21
            66.   Spectrum has not paid Plaintiff wages or overtime for the work she was required to
22
                  perform while she was off the clock.
23

24          67.   Spectrum did not provide the required meal or rest break periods as is required under

25                California law. Plaintiff was not able to take all of her rest and meal breaks because

26                her position and her job requirements did not allow for breaks and discouraged

27                breaks. Plaintiff complained that she was not able to take her breaks. Plaintiff also

28   Complaint                                     13                           Case No.
     Case 3:19-cv-02392-AJB-MDD Document 1-2 Filed 12/12/19 PageID.27 Page 15 of 45



 1                   complained that when she tried to take breaks, she did not receive uninterrupted
                                                                             •,   I

 2                   break periods. Plaintiff specifically complained to her supervisors and managers
 3                   about Spectrum's refusal to comply with Federal, State, Municipal, statutes,
 4                   ordinances, rules arid regulations.

 5            68.    As a result of Defendant's wage violations, Plaintiff has been substantially damaged
 6                   in excess of$100,000.00. The exact amount' of these damages will be determined at
 7                   trial.
 8            69.    Plaintiff has retained an attorney in order to prosecute this action and accordingly are
 9                   entitled to reasonable attorney fees and costs related thereto.
10
              WHEREFORE, Plaintiff Plaintiff prays for relief as set forth below:
11                                    THIRD CAUSE OF ACTION
12                                          · Wrongful Termination
13                                    (Against Charter Communications, Inc./Spectrum)

14
              70.    Plaintiff incorporates by reference all the previous paragraphs of this complaint as

15
                     if more fully set forth herein.

16            71.    After Plaintiff was hired by Time Warner/Spectrum Plaintiff undertook and

17                   continued employment, and duly performed all the conditions of her employment.

18            72.    At the time of Plaintiffs termination, she was ready, willing, and able to continuing

19                   to perform all the conditions of her employment with Spectrum.

20            73.    Spectrum created procedures that were required to be followed before it could
21                   terminate an employee. These procedures were not followed before the Plaintiff was
22                   terminated
23            74.    By harassing and terminating Plaintiff, Spectrum violated public policy, as set forth
24                   in California Statutes and Constitutional provisions including but not limited the
25                   California Labor Code, FERA and Const. Art. I section 8.
26            75.    On July 22, 2016, Spectrum wrongfully terminated Plaintiff from her employment
27

28     Complaint                                       14                             Case No.
     Case 3:19-cv-02392-AJB-MDD Document 1-2 Filed 12/12/19 PageID.28 Page 16 of 45



 1                 because of Plaintiff's age, gender, hostile work environment complaints, other

 2                 complaints set forth above, a pre-inquiry complaint with the DFEH, and medical

 3                 leave as set forth in greater detail above. Plaintiff's wrongful termination is in

 4                 violation of public policy expressed in California Gov't Code § 12900 et. seq.

 5           76.   Plaintiff was wrongfully terminated in violation of PEHA and CFRA.
 6          77.    As a direct and proximate result of Spectrum's illegal and/or improper conduct,
 7                 Plaintiff has sustained and continues to suffer damages in terms of lost wages, lost
 8                 bonuses, lost commissions, lost benefits, and other pecuniary loss according to proof
 9                 that will be provided at trial.
10
            78.    Plaintiff has also suffered and will continue to suffer physical and emotional injuries,
11
                   including humiliation, depression, anguish, embarrassment, shock, pain, discomfort,
12
                   fatigue and anxiety. The amount of Plaintiff's damages will be determined at trial.
13
            79.    As a result of it's discrimination and retaliation against the Plaintiff, Spectrum has
14
                   subjected Plaintiff to cruel and unjust hardship in conscious disregard of Plaintiff's
15
                   rights.
16
            80.    Spectrum anticipated such hardship and knew that Plaintiff would suffer damage as
17
                   a result of the same.
18
            81.    As a consequence of the aforesaid oppressive, malicious, and despicable conduct,
19
                   Plaintiff is entitled to an award of punitive damages in a sum to be shown according
20
                   to proof pursuant to California Government Code §§12965, 12970.
21
            82.    The act of oppression, fraud, and/or malice were engaged in by Spectrum. Spectrum
22
                   had advance knowledge of the damages that would be sustained by Plaintiff when
23
                   Spectrum demoted her from a "concierge" back to a "DSR". Spectrum acted with
24
                   oppression, fraud, and/or malice, and/or authorized or ratified the wrongful conduct
25
                   for which an award of punitive damages is sought, and/or was personally guilty of
26
                   oppression, fraud, and/or malice. The advance knowledge and conscious disregard,
27

28   Complaint                                       15                           Case No.
     Case 3:19-cv-02392-AJB-MDD Document 1-2 Filed 12/12/19 PageID.29 Page 17 of 45



 1                   authorization, ratification, or act of oppression, fraud, and/or malice was committed
 2                   by or on part of an officer, director, or managing agent' of Spectrum, thereby entitling

 3                   Plaintiff to pun,itive damages and exe~plary ~mages agai~st Spectrum in
 4                   accordance with California Civil Code section 3294.

 5            83.    Plaintiff has incurred and continues to incur legal expenses and,attorneyfees which
 6                   she is entitled to recover pursuant to California Government Code §12965 and
 7                   FERA.
 8            WHEREFORE, Plaintiffs pray for relief as set forth below.
 9                                    FOURTH CAUSE OF ACTION
10
                                      Retaliation in Violation of FEHA
11
                                               (Against Charter
12
                                      Communications, Inc./Spectrum)
13
              84.    Plaintiff, incorporates by reference all the allegations of this complaint as if more
14
                     fully set forth herein.
15
              85.    .Spectrum retaliated against Plaintiff for complaining about Spectrum's illegal
16
                     conduct within the work place including, but not limited to the following: Spectrum's
17
                     harassing behavior, the hostile work environment, age and gender discrimination,
18
                     commission manipulations, failure to accommodate Plaintiffs disability, and/or meal
19
                     and rest break violations. Plaintiff was also retaliated against for taking medical
20
                     leave, for complaining about safety issues associated with its "Door to Door" cable
21
                     sales program. Spectrum regularly ignored, Plaintiffs pre-inquiry complaint with
22
                     California's Department ofFair Employment and Housing. Spectrum's conduct was
23
                     in violation of FERA through numerous illegal acts, including those set forth in this
24
                     Complaint.
25
              86.    Plaintiff complained about safety issues associated with doing "Door to Door" sales.
26
                     Spectrum ignored Plaintiffs complaints, except to retaliate against her for making
27

28     Complaint                                       16                           Case No.
     Case 3:19-cv-02392-AJB-MDD Document 1-2 Filed 12/12/19 PageID.30 Page 18 of 45



 1                 the same public.

 2           87.   With respect to her safety complaints, Plaintiff complained of OSHA violations,
 3                 including, but not limited to, associates doing "door to door" sales without safety
 4                 training or adequate on-site staff to assure the safety of its DSR' s.
 5           88.   Plaintiffs complaints were ignored by Spectrum. Despite voicing her legitimate
 6                 safety concerns, Plaintiff was required to continue"door to door" sales without proper
 7                 safety training and on-site support.
 8
             89.   As a direct and proximate result of Spectrum's conduct, Plaintiff has sustained and
 9
                   continues to suffer damages in terms of lost wages, lost bonuses, lost benefits, and
10
                   other pecuniary loss according to proof that will be provided at trial. Plaintiff has
11
                   also suffered and will continue to suffer physical and emotional injuries, including
12
                   humiliation, depression, anguish, embarrassment, shock, pain, discomfort, fatigue
13
                   and anxiety. The amount of Ms. Desmond's damages will be determined at trial.
14
            90.    Spectrum subjected Plaintiff to cruel and unjust hardship in conscious disregard of
15
                   Plaintiffs rights. Spectrum anticipated such hardship and knew that Plaintiff would
16
                   suffer damages. As a consequence of the aforesaid oppressive, malicious, and
17
                   despicable conduct, Plaintiff is entitled to an award of punitive damages in a sum to
18
                   be shown according to proof pursuant to California Government Code §§ 12965,
19
                   12970.
20
            91.    The act of oppression, fraud, and/or malice was engaged in by Spectrum. Spectrum
21
                   had advance knowledge of its legally improper conduct when it demoted her from
22
                   concierge to DSR ("door to door" sales). Spectrum acted with oppression, fraud,
23
                   and/or malice, and/or authorized or ratified the wrongful conduct for which an award
24
                   of punitive damages is sought, and/or was personally guilty of oppression, fraud,
25
                   and/or malice. The advance knowledge and conscious disregard, authorization,
26
                   ratification, or act of oppression, fraud, and/or malice was committed by or on part
27

28   Complaint                                       17                           Case No.
     Case 3:19-cv-02392-AJB-MDD Document 1-2 Filed 12/12/19 PageID.31 Page 19 of 45



 1                   of an officer, director, or managing agent of Spectrum thereby entitling Plaintiff to
 2                   punitive and exemplary damages against Spectrum in accordance with California

 3                   Civil Code section 3294.

 4            92.    Plaintiff has incurred and continues to incur legal expenses and attorney fees which
 5                   she is entitled to recover pursuant to California Government Code § 12965 and
 6                   FEHA.
 7     WHEREFORE, Plaintiffs pray for relief as set forth below
 8                                     FIFTH CAUSE OF ACTION
 9                  Failure to Prevent Discrimination and Retaliation in Violation of

10                                          Gov't Code §12940(k) et. seq.
                                            (Against Spectrum USA, Inc.)
11
              86.    Plaintiff, incorporates by reference all the allegations of this complaint as if more
12
                     fully set forth herein.
13
14            87.    Spectrum failed to take immediate and appropriate corrective action to prevent and

15                   remedy the harassment, discrimination, and retaliation to which Plaintiff was

16                   subjected to as described above.

17            88.    As a direct and proximate result of Spectrum's conduct, Plaintiff has sustained and
18                   continues to suffer sever and serious emotional distress, the exact amount will be
19                   determined at trial.
20
              89.    California Government Code section 12940(k) makes it an unlawful employment
21
                     practice for an employer to "fail to take all reasonable steps to prevent
22
                     discrimination and harassment from occurring." Spectrum violated this provision
23
                     by failing to prevent discrimination against Plaintiff, including the discrimination
24
                     described within the allegations of this complaint.
25

26            90.    Spectrum anticipated such hardship and knew that Plaintiff would suffer damages.

27                   As a consequence of the aforesaid oppressive, malicious, and despicable conduct,

28     Complaint                                        18                         Case No.
     Case 3:19-cv-02392-AJB-MDD Document 1-2 Filed 12/12/19 PageID.32 Page 20 of 45




 1                Plaintiff is entitled to an award of punitive damages in a sum to be determined

 2                according to proof adduced at trial pursuant to California Government Code

 3                §§ 12965, 12970.

 4
            91.   As a direct and proximate result of Spectrum's conduct, Plaintiff has sustained
 5
                  and continues to suffer damages in terms oflost wages, lost bonuses, lost benefits,
 6
                  and other pecuniary loss according to proof that will be provided at trial. Plaintiff
 7
                  has also suffered and will continue to suffer physical and emotional injuries,
 8
                  including humiliation, depression, anguish, embarrassment, shock, pain,
 9
                  discomfort, fatigue and anxiety. The amount of Ms. Desmond's damages will be
10
                  determined at trial.
11
            93.   In committing these acts, Spectrum was engaged in oppression, fraud, and/or
12
                  malice under California Civil Code 3294, thereby entitling Ms. Desmond to
13
                  punitive damages.
14

15          94.   The act of oppression, fraud, and/or malice were engaged in by Spectrum against

16                Plaintiff to force her to resign and/or to justify her wrongful termination.

17                Spectrum had advance knowledge of the unfitness of its management team, but

18                none the less, continued to act with oppression, fraud, and/or malice, and/or

19                authorized or ratified the wrongful conduct for which an award of punitive

20                damages is sought, and/or was personally guilty of oppression, fraud, and/or

21                malice. The advance knowledge and conscious disregard, authorization,

22                ratification, or act of oppression, fraud, and/or malice was committed by or on

23                part of an officer, director, or managing agent of Spectrum, thereby entitling

24                Plaintiff to punitive damages and exemplary damages against Spectrum in

25                accordance with California Civil Code section 3294.

26
            95.   Plaintiff has incurred and continues to incur legal expenses and attorney fees
27

28   Complaint                                     19                           Case No.
     Case 3:19-cv-02392-AJB-MDD Document 1-2 Filed 12/12/19 PageID.33 Page 21 of 45



 1                   which she is entitled to recover pursuant to California Government Code § 12965
 2                   andFEHA.

 3
       WHEREFORE, Plaintiffs pray for relief as set forth below.
 4
                                         SIXTH CAUSE 0~ ACTIO~
 5                             Age Discrimination in Violation of the FEHA
 6                                    (Against Spectrum USA, Inc.)

 7            96.    Plaintiff, incorporates by reference all the allegations of this complaint as if more

 8                   fully set forth herein.

 9            97.    Cal. Gov't Code§ 12941 prohibits age discrimination in the workplace.
10
              98.    At the time Plaintiff was terminated she :was over 45 years old and satisfactorily
11                                                              I
                     performing her job since being hired.
12

13             99.   While Plaintiff was 'working with Spectrum she was exposed to regular comments

14                   about getting rid of the "old" employees. Spectrum management regularly made

15                   comments that it was going to get all new people because the old people did not do

16                   their jobs; they made too much money; and, were too set in their ways. Spectrum

17                   management made statements, such as, "let's performance them out". After

18                   agreeing to "performance out" Plaintiff, Spectrum management fabricated things up

19                   to put in writeups so that it had a reasonable basis to wrongfully terminate Plaintiff

20                   and other associates. Spectrum did not hold its associates equally accountable for the

21                   fabricated conduct. Spectrum's decisions to wrongfully terminate Plaintiff and other

22                   similarly situated employees, was very subjective.         Plaintiff was ultimately

23                   terminated for conduct that other employees were permitted to do without

24                   disciplinary consequence.

25            100.   Plaintiff was asked on multiple occasions when she was going to retire.

26                   Other younger employees were not asked when they were going to retire.

27

28     Complaint                                      20                           Case No.
     Case 3:19-cv-02392-AJB-MDD Document 1-2 Filed 12/12/19 PageID.34 Page 22 of 45



 1           101.   Spectrum allowed managers to subjectively discipline individuals which resulted in

 2                  the tenured women and older associates being targeted and disciplined. Spectrum did

 3                  not discipline its younger managers and associates. Spectrum managers instructed

 4                  its supervisors/managers to convince older, female and/or tenured associates to step

 5                  down or quit.

 6           102.   Plaintiff did not receive raises and promotions commensurate with her younger,
 7                  male, less experienced counterparts.
 8           103.   Spectrum's policies     regarding writeups, reviews, ratings, bonuses, and raises
 9                  supported discrimination against Plaintiff and other similarly situated employees.
10                  Spectrum's policies had a discriminatory impact against older, more experienced,
11                  female associates. Spectrum's Management team was bonused based on reductions
12                  in payroll and commissions. If the managers had a high payroll, their bonus is less.
13                   The same Spectrum managers whose bonuses were tied to payroll cuts participated
14                  in associate ratings, reviews, raises, demotions with pay cuts, and terminations. This
15                  policy encouraged discrimination and has a discriminatory impact because tenured
16                  female employees, such as the Plaintiff, were targeted by Spectrum management
17                  because they have earned higher wages through their HD career, and the managers
18                  have financial incentive to terminate or demote the higher paid employees.
19
             104.   As a direct and proximate result of Spectrum's legally improper conduct, Plaintiff
20
                    has sustained and continues to suffer damages in terms of lost wages, lost bonuses,
21
                    lost benefits, and other pecuniary loss according to proof that will be adduced at trial.
22                  Plaintiffhas also suffered and will continue to suffer physical and emotional injuries,
23
                    including humiliation, depression, anguish, embarrassment, shock, pain, discomfort,
24                  fatigue and anxiety. The amount of these damages will be proven at trial.
25
            105.    Spectrum's discrimination against Plaintiff due to her age, gender and as retaliation
26
                    for disclosing improper legal conduct, subjected Plaintiffto cruel and unjust hardship
27
28   Complaint                                        21                            Case No.
     Case 3:19-cv-02392-AJB-MDD Document 1-2 Filed 12/12/19 PageID.35 Page 23 of 45



 1                   in conscious disregard of Plaintiff's rights. Spectrum anticipated such hardship and

 2                   knew that Plaintiff would suffer damages.      As a consequence of the aforesaid

 3                   oppressive, malicious, and despicable conduct,' Plaintiff. is entitled to an award of
                                                                                       '

 4                   punitive damages in a sum to be shown according to proof pursuant to California

 5                   Government Code §§ 12965, 12970.

 6            106.   The acts of oppression, fraud, and/or malice were engaged in by the Spectrum's
 7                   Management teams .. Spectrum's upper management had advance knowledge that
 8                   its conduct was illegal as it was subject to a number of regulatory challenges from
 9                   OSHA, EEOC, Department of Labor, and California Attorney General's office
10                   regarding the same.
11            107.   Spectrum's management team acted with oppression, fraud, and/or malice, and/or
12                   authorized or ratified the wrongful conduct for which an award of punitive damages
13                   is sought, and/or was personally guilty of oppression, fraud, and/or malice.
14                   Spectrum's advance knowledge and conscious disregard, authorization, ratification,
15                   or act of oppression, fraud, and/or malice was committed by or on part of an officer,
16                   director, or managing agent of Spectrum, thereby entitling Plaintiff to punitive
17                   damages and exemplary damages against it in accordance with California Civil Code
18                   section 3294.
19
              108.   Plaintiff has incurred and continues to incur legal expenses and attorney fees which
20
                     she is entitled to recover pursuant to California Government Code §12965 and
21
                     FEHA.
22
       WHEREFORE, Plaintiffs pray for relief as set forth below.
23                                      SEVENTH CAUSE OF ACTION
24                             Gender Discrimination in Violation of FEHA
25                                    (Against Spectrum USA, Inc.)

26            109.   Plaintiff, incorporates by reference all the allegations of this complaint as if more

27                   fully set forth herein.

28     Complaint                                      22                          Case No.
     Case 3:19-cv-02392-AJB-MDD Document 1-2 Filed 12/12/19 PageID.36 Page 24 of 45




 1          110.    Plaintiff is a female.

 2
            111.    At all times relevant hereto, Plaintiff was    over the age of 40.      Plaintiff was
 3
                    wrongfully terminated in violation of the FERA due in part to her being female over
 4
                    the age of 40 and a whistleblower . Plaintiff was not given promotions or raises due
 5
                    in part to her age, gender and because she was a whistleblower.
 6
             112.   Spectrum has a history of discrimination practices against women over 40 years old
 7
                    who were whistleblowers as a result of disclosing illegal conduct to her supervisors
 8
                    and managers.
 9

10          113.    As a direct and proximate result of Defendants' conduct, Plaintiff has sustained and

11                  continues to suffer damages in terms of lost wages, lost bonuses, lost benefits, and

12                  other pecuniary loss according to proof that will be provided at trial. Plaintiff has

13                  also suffered will continue to suffer physical and emotional injuries, including

14                  humiliation, depression, anguish, embarrassment, shock, pain, discomfort, fatigue

15                  and anxiety. The amount of Plaintiffs damages will be determined at trial.

16
            114.    Spectrum's discriminatory conduct against Plaintiff subjected her to cruel and unjust
17
                    hardship in conscious disregard of Plaintiff's rights. Spectrum anticipated such
18
                    hardship and knew that Plaintiff would suffer severe damages as a result of the same.
19
                    As a consequence of the aforesaid oppressive, malicious, and despicable conduct,
20
                    Plaintiff is entitled to an award of punitive damages in a sum in accordance to proof
21
                    pursuant to California Government Code §§12965 & 12970.
22
            115.    The acts of oppression, fraud, and/or malice were engaged in by Spectrum against
23
                    Plaintiff. Spectrum had advanced knowledge of its illegal conduct and acted with
24
                    oppression, fraud, and/or malice, and/or authorized or ratified the wrongful conduct
25
                    for which an award of punitive damages is sought, and/or was personally guilty of
26
                    oppression, fraud, and/or malice. The advance knowledge and conscious disregard,
27

28   Complaint                                      23                           Case No.
     Case 3:19-cv-02392-AJB-MDD Document 1-2 Filed 12/12/19 PageID.37 Page 25 of 45



 1                   authorization, ratification, or act of oppression, fraud, ~ncl/or malice was committed
 2                   by or on part of an officer, director, or managing agent of Spectrum, thereby entitling

 3                   Plaintiff to punitive and exemplary damages against Spectrum in accordance with

 4                   'California Civil Code section 3294.

 5
              116.   Plaintiff has incurred and continnes to incur legal expenses and attorney fees which
 6
                     she is entitled to recover pursuant to California Government Code §12965 and
 7
                     FEHA.
 8
       WHEREFORE, Plaintiffs pray for relief as set forth below.
 9
                                       EIGHTH CAUSE OF ACTION
10
                                Intentional Infliction of Emotional Distress
11
                                           (Against All Defendants)
12            117.   Plaintiff incorporates by reference all the previous paragraphs of this complaint as
13                   if more fully set forth herein.
14
              118.   The conduct complained of herein was outside the conduct expected to exist in the
15
                     workplace, was intentional and malicious done for the purpose of causing Plaintiff
16
                     to suffer humiliation, mental anguish, and emotional and physical distress. Spectrum
17
                     in confirming and ratifying the complained of conduct, did so while knowing that
18
                     Plaintiff's emotional and physical distress would thereby increase, and, accordingly,
19
                     was done with a wanton and reckless disregard of the consequences to Plaintiff.
20
              119.   Spectrum's management engaged in harassing behavior against the Plaintiff as
21
                     alleged above. This conduct was not necessary for performance of any supervisory
22
                     job. Instead, the conduct was outside the scope of any necessary job performance,
23
                     engaged in for personal gratification because of meanness or bigotry, and/or for other
24
                     personal motives (e.g., to discourage whistle blower complaints).
25
              120.   The conduct toward the Plaintiff was not necessary for management of the
26
                     employer's business or performance of the supervisory employee's job. Plaintiff
27

28     Complaint                                       24                          Case No.
     Case 3:19-cv-02392-AJB-MDD Document 1-2 Filed 12/12/19 PageID.38 Page 26 of 45



 1                 complained about the harassing behavior to Spectrum on numerous occas10ns.

 2                 Plaintiff used every complaint process that she was instructed to use, yet Spectrum

 3                 did not take any reasonable steps to prevent the harassment. Instead Spectrum

 4                 allowed management, to continue to harass the Plaintiff and to wrongfully terminate

 5                 the Plaintiff.

 6          121.   Spectrum's conduct constitutes extreme and outrageous conduct against Plaintiff.
 7                 Spectrum engaged in this conduct with the intention of causing, or reckless disregard
 8                 of the probability of causing, emotional distress to Plaintiff.
 9          122.   As a proximate result of Spectrum's intentional infliction of emotional distress as
10                 herein alleged, Plaintiff has been harmed as she has suffered severe and/or extreme
11                 emotional distress including humiliation, mental anguish, and emotional and physical
12                 distress, and has been injured in mind and health. As a result of said distress and
13                 consequent harm, Plaintiff has suffered such damages in an amount in accordance
14                 with proof at time of trial.
15          123.   Spectrum by engaging in the conduct as herein above alleged, acted fraudulently,
16                 maliciously, oppressively and with reckless disregard of Plaintiff's rights and safety,
17                 and thereby entitling Plaintiff to an award of punitive damages.
18
            124.   Defendants, and each of them, authorized, ratified, knew of the wrongful conduct
19
                   complained of herein, but failed to take immediate and appropriate corrective action
20
                   to remedy the situation and thereby acted fraudulently, maliciously, oppressively and
21
                   with reckless disregard of Plaintiff's rights and safety, and thereby entitling Plaintiff
22
                   to an award of punitive and/or exemplary damages.
23
            WHEREFORE, Plaintiff requests relief as hereinafter provided.
24

25          Ill

26          Ill
27

28   Complaint                                       25                              Case No.
     Case 3:19-cv-02392-AJB-MDD Document 1-2 Filed 12/12/19 PageID.39 Page 27 of 45



 1                                         NINTH CAUSE OF ACTION
 2                                    Negligent Infliction of Emotional Distress
 3                                             (Against All Defendants)
 4            125.   Plaintiff incorporates by reference all the previous paragraphs of this complaint as

 5                   if more fully set forth herein.

 6            126.   fu the alternative, if said conduct of Spectrum, its agents, associates, employees was
 7                   not intentional it was negligent and Plaintiff is thereby entitled to general damages
 8                   for the negligent infliction of emotional distress.
 9            127.   The conduct toward the Plaintiff was not necessary for management of the
10                   employer's business or performance of the supervisory employee's job. Plaintiff
11                   complained about the harassing behavior to ~pectrum on numerous occasions.
12                   Plaintiff used every complaint process that she was instructed to use, yet Spectrum
13                   did not take any reasonable steps to prevent the harassment. fustead Spectrum
14                   allowed management, to continue to harass the Plaintiff and to wrongfully terminate
15                   the Plaintiff.
16
              128.   Spectrum's conduct constitutes extreme and outrageous conduct against Plaintiff.
17
                     Spectrum engaged in this conduct with the intention of causing, or reckless disregard
18
                     of the probability of causing, emotional distress to Plaintiff.
19
              129.   As a proximate result of Spectrum's intentional infliction of emotional distress as
20
                     herein alleged, Plaintiff has been harmed as she has suffered severe and/or extreme
21
                     emotional distress including humiliation, mental anguish, and emotional and physical
22
                     distress, and has been injured in mind and health. As a result of said distress and
23
                     consequent harm, Plaintiff has suffered such damages in an amount in accordance
24
                     with proof at time of trial.
25
              130.   Spectrum by engaging in the conduct as herein above alleged, acted fraudulently,
26
                     maliciously, oppressively and with reckless disregard of Plaintiff's rights and safety,
27

28     Complaint                                       26                              Case No.
     Case 3:19-cv-02392-AJB-MDD Document 1-2 Filed 12/12/19 PageID.40 Page 28 of 45



 1                 and thereby entitling Plaintiff to an award of punitive damages.

 2          131.   Defendants, and each of them, authorized, ratified, knew of the wrongful conduct
 3                 complained of herein, but failed to take immediate and appropriate corrective action
 4                 to remedy the situation and thereby acted fraudulently, maliciously, oppressively and
 5                 with reckless disregard of Plaintiff's rights and safety, and thereby entitling Plaintiff
 6                 to an award of punitive and/or exemplary damages.
 7        WHEREFORE, Plaintiff requests relief as hereinafter provided.
 8                                   TENTH CAUSE OF ACTION
 9                                             Defamation

10                                   (Against Spectrum USA, Inc.)
            132.   Plaintiff incorporates by reference all the previous paragraphs of this complaint as
11
                   if more fully set forth herein.
12

13          133.   Defendant intentionally made a number of false and disparaging statements about

14                 Plaintiff in order to justify her termination. The false and disparaging comments

15                 include, but are not limited to the following:

16
                   1.     Spectrum management has told other managers, associates and customers that
17
                          the Plaintiff failed to perform and was terminated for the same. This and
18
                          other similar statements are false as Spectrum had manipulated Plaintiff's
19
                          sales by flooding her area and leads with other DSR, installers .and Call
20
                          Center employees who were encouraged to "poach" Plaintiff's commissions
21
                          by claiming the same were theirs.
22
                   2.     Spectrum management has told other managers, associates and customers that
23
                          the Plaintiff could not perform her job duties because she was disabled. This
24
                          and other similar statements are false as Spectrum had manipulated Plaintiff's
25
                          sales by flooding her area and leads with other DSR, installers and Call
26
                          Center employees who were encouraged to "poach" Plaintiff's business by
27
28   Complaint                                       27                            Case No.
     Case 3:19-cv-02392-AJB-MDD Document 1-2 Filed 12/12/19 PageID.41 Page 29 of 45



 1                               claiming that they were entitled to her commissions.

 2
                      3.         Spectrum management has toldothermanagers, asso9iates and customers that
 3
                                 the Plaintiff could not perform her job duties as a ~•concierge" because she
 4
                                 was disabled. This and other similar statements are false as Plaintiff had
 5
                                 outperformed other "concierge" associates, including, but not limited_ to her
 6
                                 younger less experienced male counterparts.
 7
                      4.         Spectrum management has told other managers, associates and customers that
 8
                                 the Plaintiffhad "fabricated" her whistleblower claims. This and other similar
 9
                                 statements are false as Plaintiff had disclosed actual incidents involving theft
10
                                 of customer money and associate commissions that were truthful.
11

12            134.    The statements were false and therefore slanderous.

13
              135.    Defendant published the false and disparaging statements on or about the following
14
                      dates: July of2016 to the present.
15
              136.    Defendant intentionally made the false and disparaging statements in order to cause
16
                      harm to Plaintiffs career.
17
              13 7.   As a result of Defendant's legally improper conduct, Plaintiff has been damaged
18
                      substantially in excess of $25,000.00.
19
              138.    Plaintiff retained an attorney in order to prosecute this action, and
20
                      accordingly, Plaintiff is entitled to reasonable attorney fees and costs related
21
                      thereto.
22
              13 9.   In committing the acts herein mentioned, Spectruni has acted arbitrarily, capriciously,
23
                      maliciously and with reckless disregard for the rights and safety of the Plaintiff, and
24
                      accordingly, Plaintiff is entitled to punitive and/or exemplary damages, in an amount
25
                      to be determined at the time of trial.
26

27            WHEREFORE, Plaintiff prays for relief as set forth below.

28     Complaint                                           28                           Case No.
     Case 3:19-cv-02392-AJB-MDD Document 1-2 Filed 12/12/19 PageID.42 Page 30 of 45



 1                                      ELEVENTH CAUSE OF ACTION

 2                 Harassment in Violation of FEHA and Gov't Code section 12940(j)
                                          (Against All Defendants)
 3
            140.    Plaintiff incorporates by reference all the previous paragraphs of this complaint as
 4
                    if more fully set forth herein.
 5

 6          141.    Plaintiff was subjected to harassment based on her protected status as a female over

 7                  the age of forty, in her workplace at Spectrum causing a hostile or abusive work

 8                  environment.

 9
            142.    Plaintiff was subjected to unwanted harassing conduct because she was a female and
10
                    over forty, disabled and because she took medical leave, and complained about illegal
11
                    behavior in the workplace.
12

13          143.    The harassing conduct was so severe, widespread, or persistent that a reasonable

14                  female employee in Plaintiffs circumstances would have considered the work

15                  environment to be hostile or abusive.

16          144.    Plaintiff considered the work environment to be hostile or abusive.
17
            145.    Spectrum's managers and supervisors had authority over the Plaintiff. Spectrum's
18
                    management and supervisory employees harassed Plaintiff. Plaintiff's supervisors
19
                    and managers yelled at Plaintiff, using derogatory and profane language.
20
            146.    Spectrum supervisors and managers engaged in harassing behavior against Plaintiff
21
                    as explained in greater detail above. This conduct was not necessary for performance
22
                    of any supervisory job. Instead, the conduct was outside the scope of any necessary
23
                    job performance, engaged in for personal gratification because of meanness or
24
                    bigotry, and/or for other personal motives. The conduct toward the Plaintiff was not
25
                    necessary for management of the employer's business or performance of the
26
                    supervisory employee's job. Plaintiff complained about the harassing behavior to
27

28   Complaint                                        29                         Case No.
     Case 3:19-cv-02392-AJB-MDD Document 1-2 Filed 12/12/19 PageID.43 Page 31 of 45



 1                    Spectrum Management on numerous occasions. Plaintiff used every complaint
 2                    process that she was instructed to use, yet Spectrum did not take any reasonable steps

 3                    to prevent the harassment. Instead, Spectrum encouraged and allowed its supervisors

 4                    and managers t0 continue harassing Plaintiff and to justify her subsequent wrongful

 5                    termination.

 6             147.   Spectrum upper management knew about the legally improper conduct because
 7                    Plaintiff complained to her Human Resource Manager about the harassing conduct.
 8                    Spectrum failed, refused and/or recklessly neglected         to make immediate and
 9                    appropriate corrective action.
10             148.   Plaintiff was harmed. Plaintiff had to take a medical leave of absence due to the
11                    stress and physical harm to her neck and back caused when Plaintiff was wrongly
12                    demoted back to a DSR position. Moreover, Plaintiff was subjected to writeups that
13                    were fabricated to justify her eventual termination. Spectrum's conduct was a
14                    substantial factor in causing Plaintiffs harm.
15
               149.   As a result of Defendant's legally improper conduct, Plaintiff has been damaged
16
                      substantially in excess of $25,000.00.
17
               150.   Plaintiff retained an attorney in order to prosecute this action, and
18
                      accordingly, Plaintiff is entitled to reasonable attorney fees and costs related
19
                      thereto.
20
               151.   In committing the acts herein mentioned, Spectrum has acted arbitrarily, capriciously,
21
                      maliciously and with reckless disregard for the rights and safety of the Plaintiff, and
22
                      accordingly, Plaintiff is entitled to punitive and/or exemplary damages, in an amount
23
                      to be determined at the time of trial.
24
             WHEREFORE, Plaintiff requests relief as hereinafter provided.
25
       Ill
26

27
28     Complaint                                        30                           Case No.
     Case 3:19-cv-02392-AJB-MDD Document 1-2 Filed 12/12/19 PageID.44 Page 32 of 45



 1                                 TWELFTH CAUSE OF ACTION

 2                      Violation of California's Family Rights Act (CFRA) &
                    The Federal Family and Medical Leave Act of 1993 (FMLA).
 3
                                    (Against Spectrum USA, Inc.)
 4
            152.   Plaintiff incorporates by reference all the previous paragraphs of this complaint as
 5
                   if more fully set forth herein.
 6
            153.   In California, employers are subject to the Calif~mia Family Rights Act (CFRA) and
 7                                                                  '
                   the Federal Family and Medical Leave Act of 1993 (FMLA).
 8

 9
            154.   Spectrum is required to offer unpaid family or medical leave to eligible employees

10                 for certain qualifying reasons.

11          155.   Spectrum has over 50 employees and is covered by the CFRA and FMLA.

12          156.   Plaintiff was told by Spectrum supervisors and managers that she was eligible for

13                 CFRA and FMLA.

14          157.   Plaintiff exercised her right to take leave. Plaintiff requested leave from her manager
15                 and was told that she would be accommodated for her medical needs.
16          158.   Spectrum's supervisors and managers subsequently told Plaintiff that she did not
17                 need to go on leave of absence and told her not to worry about it. Despite these
18                 assurances, Plaintiff's supervisors and managers told her that she could utilize its
19                 "interactive reasonable accommodation" policy, and she could adjust her work
20                 schedule to fit her needs. These assurances were false as Plaintiff was not allowed
21                 to take leave without being subjected to a decision to terminate her once she returned
22                 to work.
23          159.    During November of 2017, Plaintiff was terminated from her employment at
24                 Spectrum. At the time of her termination, Plaintiff was 44 years old. Spectrum has
25                 given conflicting reasons for Plaintiff's termination, including Plaintiff's failure to
26                 close 20 cable sales per month.
27

28   Complaint                                       31                          Case No.
     Case 3:19-cv-02392-AJB-MDD Document 1-2 Filed 12/12/19 PageID.45 Page 33 of 45



 1            160.   Plaintiff had closed over 20 sales per month prior to the time that Spectrum

 2                   encouraged Call Center employees, other J?SR's and commissioned installers to

 3                                                              ' entitled to her commissions.
                     "poaching" sales and claiming that they were

 4            161.   While Plaintiff was on medical leave of absence during 2016 through 201 7,
 5                   Spectrum decided to terminate Plaintiff when she returned to work. This decision to
 6                   terminate Plaintiff while on FMLA leave was done in violation of federal and
 7                   California state laws.
 8            162.   As a proximate cause of Defendant's legally improper conduct, Plaintiff has been
 9                   damaged substantially in excess of $25,000.00.
10
              163.   Plaintiff has retained an attorney to prosecute this action, and, accordingly,
11
                     she is entitled to reasonable attorney fees and costs related thereto.
12
              164.   In committing the acts herein mentioned, Spectrum has acted arbitrarily, capriciously,
13
                     maliciously and with reckless disregard for the rights and safety of the Plaintiff, and
14
                     accordingly, Plaintiff is entitled to punitive and/or exemplary damages, in an amount
15
                     to be determined at the time of trial.
16
              WHEREFORE, Plaintiff requests relief as hereinafter provided.
17
                                    THIRTEENTH CAUSE OF ACTION
18
                                     Violation of Business and Professions
19
                                          Code Sections 17200 et. seq.
20

21                                             (Against Spectrum)

22            165.   Plaintiff incorporates by reference all the allegations of this complaint as if more
23                   fully set forth herein.
24            166.   Spectrum has violated and continues to violate Business & Professions Code,
25                   sectionl 7200, et seq. by engaging in acts of unfair competition including, but not
26                   limited to, the following:
27

28     Complaint                                       32                           Case No.
     Case 3:19-cv-02392-AJB-MDD Document 1-2 Filed 12/12/19 PageID.46 Page 34 of 45



 1                 a.         Targeting Plaintiff for termination after she complained about discrimination

 2                            against her by Spectrum Management.

 3                 b.         By wrongfully demoting her from her "concierge" position that she had been
 4                            very successful in growing to thousands of units on various cable contracts.
 5                 C.         Spectrum retaliated against Plaintiff for complaining about Spectrum's "Bate
 6                            and Switch" advertising alleged above.
 7                            Spectrum retaliated against Pl~intiff complaining about overcharges made by
                   d.
 8
                              Spectrum for pornographic viewing that did not occur, based upon a common
 9
                              understanding that most subscribers would not complain about the
10
                              embarrassing charges.
11
                   e.         Plaintiff was wrongfully terminated after Spectrum fabricated performance
12
                              writeups that it had manipulated to justify her wrongful termination.
13
                   f.         Violation of California Unruh Civil Rights Act
14
            167.   As a result of Defendant's legally improper conduct, Plaintiff has been damaged
15
                   substantially in excess of $25,U00.00.
16
            168.   Plaintiff retained an attorney in order to prosecute this action, and
17
                   accordingly, Plaintiff is entitled to reasonable attorney fees and costs related
18
                   thereto.
19
            169.   In committing the acts herein mentioned, Spectrum has acted arbitrarily, capriciously,
20
                   maliciously and with reckless disregard for the rights and safety of the Plaintiff, and
21
                   accordingly, Plaintiff is entitled to punitive and/or exemplary damages, in an amount
22
                   to be determined at the time of trial.
23
            WHEREFORE, Plaintiff requests relief as hereinafter provided below.
24

25          Ill

26          Ill

27

28   Complaint                                         33                          Case No.
     Case 3:19-cv-02392-AJB-MDD Document 1-2 Filed 12/12/19 PageID.47 Page 35 of 45



 1                                     FOURTEENTH CAUSE OF ACTION
 2                                   VIOLATION OF CALIFORNIA UNRUH·
                                                                                     1.

 3                                              CIVIL RIGHTS ACT
 4
              170.   Plaintiff incorporates by reference all the allegations of this complaint as if more
 5
                     fully set forth herein.
 6
              171.   The Unruh Civil Rights Act specifically outlaws discrimination based on sex, race,
 7
                     color, religion, ancestry, national origin, age, disability, medical condition, genetic
 8
                     information, marital status, or sexual orientation.
 9
              172.   Spectrum denied Plaintiff      full and equal accommodations, advantages, and
10
                     privileges because of her age, sex, and medical condition.
11
              173.   Spectrum denied and discriminated against Plaintiff by failing to accommodate her
12
                     medical condition and discriminating against her because of her age and gender.
13
              174.   A substantial motivating reason for Spectrum's conduct was Plaintiff's sex, age and
14
                     medical condition.
15
              175.   Plaintiff was harmed, and Spectrum's conduct was a substantial factor in causing
16
                     Plaintiff's harm.
17
              176.   As a result of Defendant's legally improper conduct, Plaintiff has been damaged
18

19                   substantially in excess of $25,000.00.

20            177.   Plaintiff retained an attorney in order to prosecute this action, and

21                   accordingly, Plaintiff is entitled to reasonable attorney fees and costs related

22                   thereto.

23            178.   In committing the acts herein mentioned, Spectrum has acted arbitrarily, capriciously,

24                   maliciously and with reckless disregard for the rights and safety of the Plaintiff, and

25                   accordingly, Plaintiff is entitled to punitive and/or exemplary damages, in an amount

26                   to be determined at the time of trial.

27

28     Complaint                                       34                           Case No.
     Case 3:19-cv-02392-AJB-MDD Document 1-2 Filed 12/12/19 PageID.48 Page 36 of 45




 1          WHEREFORE, Plaintiff prays for relief as set forth below.

 2                                  FOURTEENTH CLAIM FOR RELIEF
 3                    Violation of Title I of the Americans with Disabilities Act of 1990
 4          179.   Plaintiff, incorporates by reference all the allegations of this complaint as if more
 5                 fully set forth herein.
 6
            180.   42 U.S.C.A. § 12112 prohibits an employer discriminating against a qualified
 7
                   individual on the basis of disability in regards to terms, conditions, and privileges of
 8
                   employment.
 9
            181.   Plaintiff is a qualified individual by the disability she suffers from her back and neck
10
                   mJunes.
11
            182.   Spectrum discriminated against Plaintiff on the basis of her disability by failing to
12
                   accommodate her disability.
13
            183.   Spectrum utilized standards, criteria, and/ or methods of administration that have the
14
                   effect of discrimination on the basis of disability, and/or not making reasonable
15
                   accommodations to the known physical limitations of Plaintiff.
16
            184.   Said accommodation would not impose an undue hardship on the operation of the
17
                   business of Spectrum.
18
            185.   Spectrum utilized discriminatory conduct toward Ms. Desmond who was disabled
19
                   in that she had an injured neck and back.
20

21          186.   Spectrum refused to accommodate Ms. Desmond's medical condition.

22          187.   Plaintiff was harmed, and Spectrum's conduct was a substantial factor in causing

23                 Plaintiffs harm.

24          188.   As a result of Defendant's legally improper conduct, Plaintiff has been damaged

25                 substantially in excess of $25,000.00.

26          189.   Plaintiff retained an attorney in order to prosecute this action, and
27

28   Complaint                                       35                           Case No.
     Case 3:19-cv-02392-AJB-MDD Document 1-2 Filed 12/12/19 PageID.49 Page 37 of 45



 1                     accordingly, Plaintiff is entitled to reasonable attorney fees and costs related

 2                     thereto.      Plaintiff is entitled to recover prevailin,g party attorneys' fees

 3                     pursuant to 42 U.S.C.A. § 12205 and by other statutory entitlements.

 4             190.    In committing the acts herein mentioned, Spectrum has acted arbitrarily, capriciously,
 5                     maliciously and with reckless disregard for the rights and safety of the Plaintiff, and
 6                     accordingly, Plaintiff is entitled to punitive and/or exemplary damages, in an amount
 7                     to be determined at the time of trial.
 8             WHEREFORE, Plaintiff prays for relief as set forth below.
 9
                                                   PRAYER FOR RELIEF
10             With respect to the preceding claims for relief, Plaintiff prays for relief as set forth
11    below:
12             1.      That Defendant be ordered to pay to Plaintiff             a sum in excess of
13                     $100,000.00, the exact amount of which will be proven at the time of trial;
14
               2.      That Defendant be ordered to pay to Plaintiff a sum, the exact amount of
15
                       which will be proven at the time of trial, for Plaintiffs lost earnings, both past
16
                       and future;
17
               3.      That Defendant be ordered to pay Plaintiff a sum in excess of $100,000.00,
18
                       the exact amount of which will be proven at the time of trial, for Plaintiffs
19
                       physical and mental pain, and for Plaintiffs personal property damage;
20
               4.      That Plaintiff be awarded exemplary damages, as permitted by law, as a
21
                       result of Defendant willful and wanton misconduct in a sum in excess of
22
                       $100,000.00;
23
               5.      That Plaintiff be awarded the attorney's fees and court costs that Plaintiff
24
                       incurred in the prosecution of this Complaint; and
25
               6.      Pursuant to Business and Professions Code section 17203, that defendants,
26
                       their successors, agents, representatives, employees and all persons acting in
27

28     Complaint                                           36                           Case No.
     Case 3:19-cv-02392-AJB-MDD Document 1-2 Filed 12/12/19 PageID.50 Page 38 of 45



 1                concert with defendants be enjoined from committing acts of unfair

 2                competition as alleged in this complaint;

 3          7.    Pursuant to Business and Professions Code section 17203, that defendants
 4                make full restitution, or disgorgement of money or property unfairly obtained,
 5                to Plaintiff to restore all monies owing Plaintiff as a result of the violations
 6                of Business and Professions Code section 17200 et seq. alleged in complaint.
 7                This amount is in excess of $100,000 and will be established according to
 8                proof at trial;
 9          8.    Pursuant to Business and Professions Code section 17206, that the Court
10                assess a civil penalty in the amount proven at the time of trial against
11                Defendants and each of them for each violation of Business and Professions
12                Code section 17200 et seq., as proved at trial;
13                Plaintiff recover its costs of suit and attorneys fees pursuant to Labor Code
            9.
14
                  Section 1193.6; and
15
            10.   For liquidated damages pursuant to Labor Code section 1194.2, in an amount
16
                  equal to the unpaid minimum wages proven at the time of trial
17
            11.   For an award of interest, including prejudgment interest, at the legal rate; and
18

19          12.   Such other and further relief as the court may deem just and equitable in this

20                matter.

21          Dated October 11, 2019
22
                                                         By        Isl Kevin Mirch
                                                              --=-........,,.....,.,.--,.-------
23                                                               Kevin Mirch
                                                                 Attorney for Plaintiff
24

25

26

27

28   Complaint                                      37                           Case No.
     Case 3:19-cv-02392-AJB-MDD Document 1-2 Filed 12/12/19 PageID.51 Page 39 of 45



 1
 2
 3
 4
 5
                              EXHIBIT A
 6
 7
 8
 9
10
11

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28     Complaint                           38                   Case No.
Case 3:19-cv-02392-AJB-MDD Document 1-2 Filed 12/12/19 PageID.52 Page 40 of 45

                                                     •=
        =STA=JE=Of~CA=Ll=EO=BN-IA-1B=usin=•'='C=o"='"=m•~cs=erv=lce=s • d=Ho=us-ing=Ag-•n=cy_ _ _ _ _ _ _ _ _ _ _ _ _ _~G~OVERNQJLEDMUND G BROWN JR,

        DEPARTMENT OF FAIR EMPLOYMENT & HOUSING                                                                                    DIRECTOR KEVIN KISH

        2218 Kausen Drive, Suite 100 I Elk Grove I CA I 95758
        (800) 884-1684 (Voice) I (800) 700-2320 (m) I California's Relay Service at 711
        http://www.dfeh.ca.gov I email: contact.center@dfeh.ca.gov



October 13, 2018

Stacey Desmond


RE:    Notice of Case Closure and Right to Sue
       DFEH Matter Number: 201810-03882413
       Right to Sue: Desmond I Charter Communications

Dear Stacey Desmond,

This letter informs you that the above-referenced complai~t was filed with the
Department of Fair Employment and Housing (DFEH) has been closed effective
October 13, 2018 because an immediate Right to Sue notice was requested. DFEH will
take no further action on the complaint.

This letter is also your Right to Sue notice. According to Government Code section
12965, subdivision (b), a civil action may be brought under the provisions of the Fair
Employment and Housing Act against the person, employer, labor organization or
employment agency named in the above-referenced complaint. The civil action must be
filed within one year from the date of this letter.

To obtain a federal Right to Sue notice, you must contact the U.S. Equal Employment
Opportunity Commission (EEOC) to file a complaint within 30 days of receipt of this
DFEH Notice of Case Closure or within 300 days of the alleged discriminatory act,
whichever is earlier.

Sincerely,


Department of Fair Employment and Housing
         Case 3:19-cv-02392-AJB-MDD Document 1-2 Filed 12/12/19 PageID.53 Page 41 of 45
 SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN DIEGO
 STREET ADDRESS:      330 W Broadway
 MAILING ADDRESS:     330 W Broadway
 CITY AND ZIP CODE:   San Diego, CA 92101-3827
 BRANCH NAME:         Central
 TELEPHONE NUMBER: (619) 450-7073


 PLAINTIFF(S) / PETITIONER(S):              Stacy Desmond

 DEFENDANT(S) / RESPONDENT(S): Charter Communications Inc


 DESMOND VS CHARTER COMMUNICATIONS INC [IMAGED]
                                                                                           CASE NUMBER:
 NOTICE OF CASE ASSIGNMENT
 and CASE MANAGEMENT CONFERENCE                                                             37-2019-00054306-CU-Wf-CTL

CASE ASSIGNED FOR ALL PURPOSES TO:
Judge: Joel R. Wohlfeil                                                              Department: C-73

COMPLAINT/PETITION FILED: 10/11/2019

TYPE OF HEARING SCHEDULED                            DATE         TIME            DEPT                JUDGE
Civil Case Management Conference                     03/20/2020   01:30 pm        C-73                Joel R. Wohlfeil


A case management statement must be completed by counsel for all parties or self-represented litigants and timely filed with the court
at least 15 days prior to the initial case management conference. (San Diego Local Rules, Division 11, CRC Rule 3. 725).

All counsel of record or parties in pro per shall appear at the Case Management Conference, be familiar with the case, and be fully
prepared to participate effectively in the hearing, including discussions of ADR* options.




IT IS THE DUTY OF EACH PLAINTIFF (AND CROSS-COMPLAINANT) TO SERVE A COPY OF THIS NOTICE WITH THE
COMPLAINT (AND CROSS-COMPLAINT), THE ALTERNATIVE DISPUTE RESOLUTION (ADR) INFORMATION FORM (SDSC
FORM #CIV-730), A STIPULATION TO USE ALTERNATIVE DISPUTE RESOLUTION (ADR) (SDSC FORM #CIV-359), AND OTHER
DOCUMENTS AS SET OUT IN SDSC LOCAL RULE 2.1.5. ·            ·

ALL COUNSEL WILL BE EXPECTED TO BE FAMILIAR WITH SUPERIOR COURT RULES WHICH HAVE BEEN PUBLISHED AS
DIVISION 11, AND WILL BE STRICTLY ENFORCED.

TIME STANDARDS: The following timeframes apply to general civil cases and must be adhered to unless you have requested and
       been granted an extension of time. General civil cases consist of all civil cases except: small claims proceedings,
       civil petitions, unlawful detainer proceedings, probate, guardianship, conservatorship, juvenile, parking citation
       appeals, and family law proceedings.

COMPLAINTS: Complaints and all other documents listed in SDSC Local Rule 2.1.5 must be served on all named defendants.

DEFENDANT'S APPEARANCE: Defendant must generally appear within 30 days of service of the complaint. (Plaintiff may
      stipulate to no more than 15 day extension which must be in writing and filed with the Court.) (SDSC Local Rule 2.1.6)

JURY FEES: In order to preserve the right to a jury trial, one party for each side demanding a jury trial shall pay an advance jury fee in
       the amount of one hundred fifty dollars ($150) on or before the date scheduled for the initial case management conference in
       the action.



COURT REPORTERS: Court reporters are not provided by the Court in Civil cases. See policy regarding normal availability and
unavailability of official court reporters at www.sdcourt.ca.gov.

*ALTERNATIVE DISPUTE RESOLUTION (ADR): THE COURT ENCOURAGES YOU TO CONSIDER UTILIZING VARIOUS
ALTERNATIVES TO TRIAL, INCLUDING MEDIATION AND ARBITRATION, PRIOR TO THE CASE MANAGEMENT CONFERENCE.
PARTIES MAY FILE THE ATTACHED STIPULATION TO USE ALTERNATIVE DISPUTE RESOLUTION (SDSC FORM #CIV-359).




SDSC CIV-721 (Rev. 01-17)                                                                                                       Page: 1
                                                       NOTICE OF CASE ASSIGNMENT
    Case 3:19-cv-02392-AJB-MDD Document 1-2 Filed 12/12/19 PageID.54 Page 42 of 45




                              Superior Court of California
                                 County of San Diego


             NOTICE OF ELIGIBILITY TO eFILE
        AND ASSIGNMENT TO IMAGING DEPARTMENT

      This case is eligible for eFiling. Should you prefer to electronically file documents, refer to
General Order in re procedures regarding electronically imaged court records, electronic filing,
and access to electronic court records in civil and probate cases for rules and procedures or
contact the Court's eFiling vendor at www.onelegal.com for information.

       This case has been assigned to an Imaging Department and original documents attached to
pleadings filed with the court will be imaged and destroyed. Original documents should not be
filed with pleadings. If necessary, they should be lodged with the court under California Rules of
Court, rule 3.1302(b).

        On August 1, 2011 the San Diego Superior Court began the Electronic Filing and Imaging Pilot
Program ("Program"). As of August 1, 2011 in all new cases assigned to an Imaging Department all
filings will be imaged electronically and the electronic version of the document will be the official
court file. The official court file will be electronic and accessible at one of the kiosks located in the
Civil Business Office and on the Internet through the court's website.

        You should be aware that the electronic copy of the filed document(s) will be the official court
record pursuant to Government Code section 68150. The paper filing will be imaged and held for
30 days. After that time it will be destroyed and recycled. Thus, you should not attach any
original documents to pleadings filed with the San Diego Superior Court. Original documents
filed with the court will be imaged and destroyed except those documents specified in
California Rules of Court, rule 3.1806. Any original documents necessary for a motion hearing or
trial shall be lodged in advance of the hearing pursuant to California Rules of Court, rule 3 .13 02(b).

      It is the duty of each plaintiff, cross-complainant or petitioner to serve a copy of this notice with
the complaint, cross-complaint or petition on all parties in the action.

       On all pleadings filed after the initial case originating filing, all parties must, to the extent it is
feasible to do so, place the words "IMAGED FILE" in all caps immediately under the title of the
pleading on all subsequent pleadings filed in the action.




                                                                                                         Page:2
         Case 3:19-cv-02392-AJB-MDD Document 1-2 Filed 12/12/19 PageID.55 Page 43 of 45
                                                                    I


                            SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN DIEGO


                                 ALTERNATIVE DISPUTE RESOLUTION (ADR) INFORMATION



CASE NUMBER: 37-2019-00054306-CU-WT-CTL                     CASE TITLE: Desmond vs Charter Communications Inc [IMAGED]


NOTICE: All plaintiffs/cross-complainants in a general civil case are required to serve a copy of the following
three forms on each defendant/cross-defendant, together with the complaint/cross-complaint:
               (1) this Alternative Dispute Resolution (ADR) Information form (SDSC form #CIV-730),
               (2) the Stipulation to Use Alternative Dispute Resolution (ADR) form (SDSC form #CIV-359), and
               (3) the Notice of Case Assignment form (SDSC form #CIV-721 ).

Most civil disputes are resolved without filing a lawsuit, and most civil lawsuits are resolved without a trial. The courts,
community organizations, and private providers offer a variety of Alternative Dispute Resolution (ADR) processes to help
people resolve disputes without a trial. The San Diego Superior Court expects that litigants will utilize some form of ADR
as a mechanism for case settlement before trial, and it may be beneficial to do this early in the case.

Below is some information about the potential advantages and disadvantages of ADR, the most common types of ADR,
and how to find a local ADR program or neutral. A form for agreeing to use ADR is attached (SDSC form #CIV-359).

Potential Advantages and Disadvantages of ADR
ADR may have a variety of advantages or disadvantages over a trial, depending on the type of ADR process used and the
particular case:

            Potential Advantages                             Potential Disadvantages
            • Saves time                                     • May take more time and money if ADR does not
            • Saves money                                      resolve the dispute
            • Gives parties more control over the dispute    • Procedures to learn about the other side's case (discovery),
              resolution process and outcome                   jury trial, appeal, and other court protections may be limited
            • Preserves or improves relationships              or unavailable


Most Common Types of ADR
You can read more information about these ADR processes and watch videos that demonstrate them on the court's ADR
webpage at http://www.sdcourt.ca.gov/adr.

Mediation: A neutral person called a "mediator" helps the parties communicate in an effective and constructive manner
so they can try to settle their dispute. The mediator does not decide the outcome, but helps the parties to do so.
Mediation is usually confidential, and may be particularly useful when parties want or need to have an ongoing
relationship, such as in disputes between family members, neighbors, co-workers, or business partners, or when parties
want to discuss non-legal concerns or creative resolutions that could not be ordered at a trial.

Settlement Conference: A judge or another neutral person called a "settlement officer'' helps the parties to understand
the strengths and weaknesses of their case and to discuss settlement. The judge or settlement officer does not make a
decision in the case but helps the parties to negotiate a settlement. Settlement conferences may be particularly helpful
when the parties have very different ideas about the likely outcome of a trial and would like an experienced neutral to help
guide them toward a resolution.

Arbitration: A neutral person called an "arbitrator" considers arguments and evidence presented by each side and then
decides the outcome of the dispute. Arbitration is less formal than a trial, and the rules of evidence are usually relaxed. If
the parties agree to binding arbitration, they waive their right to a trial and agree to accept the arbitrator's decision as final.
With nonbinding arbitration, any party may reject the arbitrator's decision and request a trial. Arbitration may be
appropriate when the parties want another person to decide the outcome of their dispute but would like to avoid the
formality, time, and expense of a trial.


SDSC CIV-730 (Rev 12-10)     ALTERNATIVE DISPUTE RESOLUTION (ADR) INFORMATION                                                Page: 1
     Case 3:19-cv-02392-AJB-MDD Document 1-2 Filed 12/12/19 PageID.56 Page 44 of 45
Other ADR Processes: There are several other types of ADR which are not offered through the court but which may be
obtained privately, including neutral evaluation, conciliation, fact finding, mini-trials, and summary jury trials. Sometimes
parties will try a combination of ADR processes. The important thing is to try to find the type or types of ADR that are
most likely to resolve your dispute. Be sure to learn about the rules of any ADR program and the qualifications of any
neutral you are considering, and about their fees.

Local ADR Programs for Civil Cases

Mediation: The San Diego Superior Court maintains a Civil Mediation Panel of approved mediators who have met
certain minimum qualifications and have agreed to charge $150 per hour for each of the first two (2) h9urs of mediation
and their regular hourly rate thereafter in court-referred mediations.

On-line mediator search and selection: Go to the court's ADR webpage at www.sdcourt.ca.gov/adr and click on the
"Mediator Search" to review individual mediator profiles containing detailed information about each mediator including
their dispute resolution training, relevant experience, ADR specialty, education and employment history, mediation style,
and fees and to submit an on-line Mediator Selection Form (SDSC form #CIV-005). The Civil Mediation Panel List, the
Available Mediator List, individual Mediator Profiles, and Mediator Selection Form (CIV-005) can also be printed from the
court's ADR webpage and are available at the Mediation Program Office or Civil Business Office at each court location.

Settlement Conference: The judge may order your case to a mandatory settlement conference, or voluntary settlement
conferences may be requested from the court if the parties certify that: ( 1) settlement negotiations between the parties
have been pursued, demands and offers have been tendered in good faith, and resolution has failed; (2) a judicially
supervised settlement conference presents a substantial opportunity for settlement; and (3) the case has developed to a·
point where all parties are legally and factually prepared to present the issues for settlement consideration and further
discovery for settlement purposes is not required. Refer to SDSC Local Rule 2.2.1 for more information. To schedule a
settlement conference, contact the department to which your case is assigned.

Arbitration: The San Diego Superior Court maintains a panel of approved judicial arbitrators who have practiced law for
a minimum of five years and who have a certain amount of trial and/or arbitration experience. Refer to SDSC Local
Rules Division IL Chapter Ill and Code Civ. Proc. § 1141.10 et seq or contact the Arbitration Program Office at (619)
450-7300 for more information.

More information about court-connected ADR: Visit the court's ADR webpage at www.sdcourt.ca.gov/adr or contact the
court's Mediation/Arbitration Office at (619) 450-7300.

Dispute Resolution Programs Act (DRPA) funded ADR Programs: The following community dispute resolution
programs are funded under DRPA (Bus. and Prof. Code §§ 465 et seq.):
           In Central, East, and South San Diego County, contact the National Conflict Resolution Center (NCRC) at
           www.ncrconline.com or (619) 238-2400.
       • In North San Diego County, contact North County Lifeline, Inc. at www.nclifeline.org or (760) 726-4900.

Private ADR: To find a private ADR program or neutral, search the Internet, your local telephone or business directory,
or legal newspaper for dispute resolution, mediation, settlement, or arbitration services.

Legal Representation and Advice

To participate effectively in ADR, it is generally important to understand your legal rights and responsibilities and the
likely outcomes if you went to trial. ADR neutrals are not allowed to represent or to give legal advice to the participants in
the ADR process. If you do not already have an attorney, the California State Bar or your local County Bar Association
can assist you in finding an attorney. Information about obtaining free and low cost legal assistance is also available on
the California courts website at www.courtinfo.ca.qovlselfhelp/lowcost.




SDSC CIV-730 (Rev 12-10)   ALTERNATIVE DISPUTE RESOLUTtON (ADR) INFORMATION                                            Page: 2
         Case 3:19-cv-02392-AJB-MDD Document 1-2 Filed 12/12/19 PageID.57 Page 45 of 45
                                                                                                                              FOR COURT USE ONLY
  SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN DIEGO
 STREET ADDRESS:            330 West Broadway
 MAILING ADDRESS:           330 West Broadway
 CITY, STATE, & ZIP CODE:   San Diego, CA 92101-3827                                                                !

 BRANCH NAME:               Central


  PLAINTIFF(S):        Stacy Desmond
                                                                                                                          '
  DEFENDANT(S): Charter Communications Inc

  SHORT TITLE:         DESMOND VS CHARTER COMMUNICATIONS INC [IMAGED]

                            STIPULATION TO USE ALTERNATIVE                                                    CASE NUMBER:

                                DISPUTE RESOLUTION (ADR)                                                       37-2019-00054306-CU-WT-CTL

  Judge: Joel R. Wohlfeil                                                                         Department: C-73

  The parties and their attorneys stipulate that the matter is at issue and the claims in this action shall be submitted to the following
  alternative dispute resolution (ADR) process. Selection of any of these options will not delay any case management timelines.

     •      Mediation (court-connected)
                                                                      •     Non-binding private arbitration


     •      Mediation (private)
                                                                      •     Binding private arbitration


     •      Voluntary settlement conference (private)
                                                                      •     Non-binding judicial arbitration (discovery until 15 days before trial)


     •      Neutral evaluation (private)
                                                                      •     Non-binding judicial arbitration (discovery until 30 days before trial)

      D     Other (specify e.g., private mini-trial, private judge, etc.): _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __




   It is also stipulated that the following shall serve as arbitrator, mediator or other neutral: (Name)




  Alternate neutral (for court Civil Mediation Program and arbitration only): _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


   Date: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                              Date: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __




   Name of Plaintiff                                                                       Name of Defendant




  Signature                                                                                Signature



   Name of Plaintiff's Attorney                                                            Name of Defendant's Attorney




  Signature                                                                                Signature
   If there are more parties and/or attorneys, please attach additional completed and fully executed sheets.
  It is the duty of the parties to notify the court of any settlement pursuant to Cal. Rules of Court, rule 3.1385. Upon notification of the settlement,
  the court will place this matter on a 45-day dismissal calendar.
  No new parties may be added without leave of court.
  IT IS SO ORDERED.
                                                                                                           JUDGE OF THE SUPERIOR COURT
  Dated: 10/15/2019
SDSC CIV-359 (Rev 12-10)
                                                                                                                                                           Page: 1
                                      STIPULATION TO USE OF ALTERNATIVE DISPUTE RESOLUTION
